IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


IN RE: FRIENDS OF MARCONI PLAZA,             : No. 75 EM 2021
RICH CEDRONE AND JOSEPH Q.                   :
MIRARCHI FROM A DECISION OF: THE             :
CITY OF PHILADELPHIA BOARD OF                :
LICENSE AND INSPECTION REVIEW                :
                                             :
                                             :
PETITION OF: FRIENDS OF MARCONI              :
PLAZA, RICH CEDRONE AND JOSEPH Q             :
MIRARCHI                                     :

                                         ORDER


PER CURIAM

      AND NOW, this 22nd day of February, 2022, the “Application to File Corrected”

Petition for Review and the “Application for Leave to File a Response” are GRANTED,

and the Petition for Review is DENIED.